Name: Decision No 6/98 of the Association Council between the European Communities and their Member States, of the one part, and the Republic of Estonia, of the other part, of 27 November 1998 adopting the terms and conditions for the participation of the Republic of Estonia in the Community programme in the field of health promotion, information, education and training
 Type: Decision
 Subject Matter: Europe;  health;  teaching;  politics and public safety;  European construction
 Date Published: 1998-12-18

 Avis juridique important|21998D1218(04)Decision No 6/98 of the Association Council between the European Communities and their Member States, of the one part, and the Republic of Estonia, of the other part, of 27 November 1998 adopting the terms and conditions for the participation of the Republic of Estonia in the Community programme in the field of health promotion, information, education and training Official Journal L 343 , 18/12/1998 P. 0042 - 0044DECISION No 6/98 OF THE ASSOCIATION COUNCIL between the European Communities and their Member States, of the one part, and the Republic of Estonia, of the other part of 27 November 1998 adopting the terms and conditions for the participation of the Republic of Estonia in the Community programme in the field of health promotion, information, education and training (98/724/EC)THE ASSOCIATION COUNCIL,Having regard to the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Estonia, of the other part (1), and in particular Article 108 thereof,Whereas, according to Article 108 of the Europe Agreement, Estonia may participate in Community framework programmes, specific programmes, projects or other Community actions notably in the field of health;Whereas, according to Article 108 of the said Europe Agreement, the terms and conditions for the participation of Estonia in the activities referred to in Article 108 are to be decided by the Association Council,HAS DECIDED AS FOLLOWS:Article 1 Estonia shall participate in the European Community programme Health promotion, information, education and training according to the terms and conditions set out in Annexes I and II which shall form an integral part of this Decision.Article 2 This Decision shall apply until 31 December 2000.Article 3 This Decision shall enter into force on the first day of the month following the day of its adoption.Done at Brussels, 27 November 1998.For the Association CouncilThe PresidentW. SCHÃ SSEL(1) OJ L 68, 9. 3. 1998, p. 3.ANNEX I TERMS AND CONDITIONS FOR THE PARTICIPATION OF THE REPUBLIC OF ESTONIA IN THE PROGRAMME HEALTH PROMOTION, INFORMATION, EDUCATION AND TRAINING 1. Estonia will participate in all activities of the Health promotion programme (hereinafter called 'the programme`) in conformity, unless otherwise provided in the Decision, with the objectives, criteria, procedures and time limits laid down in Decision No 645/96/EC of the European Parliament and of the Council of 29 March 1996 adopting a programme of Community action on health promotion, information, education and training within the framework for action in the field of public health (1996 to 2000) (1), and in particular Article 6(2) thereof.2. The terms and conditions for the submission, assessment and selection of applications related to eligible institutions, organisations and individuals of Estonia shall be the same as those applicable to eligible institutions, organisations and individuals of the Community.3. To ensure the Community dimension of the programme, transnational projects and activities proposed by Estonia will be required to include a minimum number of partners from the Member States of the Community. This minimum number will be decided in the framework of the implementation of the programme, taking into account the nature of the various activities, the number of partners in a given project and the number of countries participating in the programme.4. Estonia will pay each year a contribution to the general budget of the European Communities to cover the costs resulting from its participation in the programme (see Annex II). The Association Committee is entitled to adapt this contribution whenever necessary.5. The Member States of the Community and Estonia wil make every effort, within the framework of the existing provisions to facilitate the free movement and residence of all eligible persons to the programmes moving between Estonia and the Member States of the Community for the purpose of participating in activities covered by the Decision.6. Without prejudice to the responsibilities of the Commission and the Court of Auditors of the European Communities in relation to the monitoring and evaluation of the programme pursuant to the Decision concerning Health promotion (Article 7), the participation of Estonia in the programme will be continuously monitored on a partnership basis involving Estonia and the Commission of the European Communities. Estonia will submit the necessary reports to the Commission and take part in other specific activities set out by the Community in that context.7. Without prejudice to the procedures referred to in Article 5 of the Decision on Health promotion, Estonia will be invited to any coordination meeting on any question concerning the implementation of this Decision prior to the regular meetings of the Programme Committee. The Commission will inform Estonia about the results of such regular meetings.8. The language to be used as regards the application process, contracts, reports to be submitted and other administrative arrangements for the programme will be one of the official languages of the Community.(1) OJ L 95, 16. 4. 1996, p. 1.ANNEX II FINANCIAL CONTRIBUTION OF THE REPUBLIC OF ESTONIA TO HEALTH PROMOTION 1. The financial contribution of Estonia will cover:- financial support from the programme to Estonian participants,- supplementary costs of an administrative nature related to the management of the programme by the Commission stemming from Estonia's participation.2. For every financial year, the aggregated amount of subsidies or any other financial support received from the programme by the Estonian beneficiaries will not exceed the contribution paid by Estonia, after deduction of the supplementary administrative costs.Should the contribution paid by Estonia to the general budget of the European Communities, after deduction of the supplementary administrative costs, be higher than the aggregated amount of subsidies or other financial support received by the Estonian beneficiaries from the programme, the Commission will transfer the balance to the next budgetary exercise, and it will be deducted from the following year's contribution. Should such a balance be left when the programme comes to an end, the corresponding amount will be reimbursed to Estonia.3. Estonia's annual contribution to the Health promotion programme will be of ECU 21 400 from 1998. From this sum, an amount of ECU 1 400 will cover supplementary administrative costs related to the management of the programme by the Commission stemming from Estonia's participation.4. The financial regulations applicable to the general budget of the Community will apply, notably to the management of the contribution of Estonia.Upon entry into force of this Decision and at the beginning of each following year, the Commission will send to Estonia a call for funds corresponding to its contribution to the costs under this Decision.This contribution will be expressed in ecus and paid into an ecu bank account of the Commission.Estonia will pay its contribution to the annual costs under this Decision according to the call for funds and at the latest three months after the call for funds is sent. Any delay in the payment of the contribution shall give rise to the payment of interest by Estonia on the outstanding amount from the due date. The interest rate corresponds to the rate applied by the European Monetary Cooperation Fund, for the month of the due date, for its operations in ecus, increased by 1,5 percentage points.5. Estonia will pay the supplementary costs of an administrative nature referred to in paragraph 3 from its national budget.6. Estonia will pay 50 % of the remaining cost of its participation from its participation from its national budget.Subject to regular PHARE programming procedures, the remaining 50 % will be paid from Estonia's annual PHARE allocation.